

113 S2442 RS: Northern Cheyenne Lands Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 542113th CONGRESS2d SessionS. 2442IN THE SENATE OF THE UNITED STATESJune 5, 2014Mr. Walsh (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the Secretary of the Interior to take certain land and mineral rights on the reservation
			 of the Northern Cheyenne Tribe of Montana and other culturally important
			 land into trust for the benefit of the Northern Cheyenne Tribe, and for
			 other purposes.1.Short titleThis Act may be cited as the Northern Cheyenne Lands Act.2.FindingsCongress finds that—(1)the Northern Cheyenne Tribe has depended on the land of the Tribe  and the land-based resources of
			 the Tribe to support its way of life since time immemorial;(2)the Tribe has made supreme and historic sacrifices to repossess and maintain the homeland of the
			 Tribe, including the Reservation of the Tribe in the State of Montana;(3)the Tribe suffers from tremendous social and economic challenges, including a lack of employment
			 opportunities on the Reservation, which can be improved by strengthening
			 the control of the Tribe over the land base, natural resources, and trust
			 funds of the Tribe;(4)the Tribe seeks a variety of resolutions to outstanding legal obstacles that have prevented the
			 Tribe from consolidating subsurface and surface trust ownership on the
			 Reservation;(5)the Tribe and the members of the Tribe are the beneficial owners of more than 95 percent of the
			 surface land of the Reservation and all but approximately 5,000 subsurface
			 acres of the Reservation;(6)the Tribe seeks to obtain ownership of approximately 5,000 subsurface acres on the Reservation that
			 the Tribe does not own as a result of an error made by the United States
			 when the Reservation was expanded in 1900;(7)in 2002, the Tribe agreed by settlement to dismiss a lawsuit against the United States	which
			 alleged that the United States failed to protect the Reservation from the
			 impacts of coal development  in return for assistance in securing tribal
			 ownership of the subsurface rights described in paragraph (6)
			 substantially in the form of this Act, and to secure mitigation funding to
			 address the impacts of coal development in areas adjacent to the
			 Reservation, among other conditions;(8)to increase tribal ownership of the surface land, the Tribe has purchased approximately 932 acres
			 of land within the Reservation that were, for various reasons, taken out
			 of trust ownership status;(9)the Tribe has purchased approximately 635 acres of land near Bear Butte, South Dakota, which the
			 Tribe considers sacred ground for the members of the Tribe, as well as for
			 members of other Indian tribes;(10)the Tribe seeks to have the land and subsurface within the Reservation and the Bear Butte land
			 described in this section taken into trust by the United States for the
			 benefit of the Tribe;(11)the Tribe seeks clarification, consistent with the 1999 settlement with the United States, that the
			 principal of the funds arising from the Northern Cheyenne Indian Reserved
			 Water Rights Settlement Act of 1992 (Public Law 102–374; 106 Stat. 1186;
			 108 Stat. 707), the earnings from which are paid to the Tribe and managed
			 as the Northern Cheyenne Trust Fund by the Office of Special Trustee, may be transferred to the Northern Cheyenne Tribe Permanent
			 Fund, which has historically provided strong returns to the Tribe in
			 direct support of tribal self-determination and to offset limited Federal
			 funding of important tribal governmental services; and(12)if the conveyances of land and funds authorized under this Act are carried out, the Tribe has
			 agreed to waive all legal claims against the United States arising out of
			 the longstanding loss of the subsurface rights and the management of the
			 Northern Cheyenne Trust Fund by the United States.3.DefinitionsIn this Act:(1)FundThe term Fund means the Northern Cheyenne Trust Fund identified in the June 7, 1999 Agreement Settling Certain
			 Issues Relating to the Tongue River Dam Project, which was entered into by
			 the Tribe, the State, and delegates of the Secretary, and managed by the
			 Office of Special Trustee in the Department of the Interior.(2)Great Northern PropertiesThe term Great Northern Properties means the Great Northern Properties Limited Partnership, which is a Delaware limited partnership.(3)Permanent FundThe term Permanent Fund means the Northern Cheyenne Tribe Permanent Fund managed by the Tribe pursuant to the Plan for
			 Investment, Management and Use of the Fund, as amended by vote of the
			 tribal membership on November 2, 2010.(4)ReservationThe term Reservation means the Northern Cheyenne Reservation.(5)SecretaryThe term Secretary means the Secretary of the Interior.(6)StateThe term State means the State of Montana.(7)TribeThe term Tribe means the Northern Cheyenne Tribe.4.Tribal fee land to be taken into trustNot later than	60 days after the date of enactment of this Act, the Secretary shall take into
			 trust for the benefit of the Tribe the
			 approximately 1,567 acres of land depicted on—(1)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands and dated April 22, 2014; and(2)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands – Lame Deer Townsite and dated April 22, 2014.5.Mineral rights to be taken into trust(a)Completion of mineral conveyances(1)In generalNot later than	60 days after the date on which the Secretary receives the notification described
			 in subsection (c), in a single transaction—(A)Great Northern Properties shall convey to the Tribe all right, title, and interest  of Great
			 Northern Properties, consisting of coal and iron ore mineral interests,
			 underlying the land on the Reservation generally depicted as Great Northern Properties on the map entitled Northern Cheyenne Land Act – Coal Tracts and dated April 22, 2014; and(B)subject to paragraph (2), the Secretary shall convey to Great Northern Properties all right, title,
			 and interest of the
			 United States in and to the coal mineral interests underlying the land
			 generally depicted as Bull Mountains and East Fork on the map entitled Northern Cheyenne Federal Tracts and dated April 22, 2014.(2)RequirementThe Secretary shall ensure that the deed for the conveyance authorized by paragraph (1)(B) shall
			 include a covenant running with the land that—(A)precludes the coal conveyed from being mined by any method other than underground mining
			 techniques—(i)until any surface owner (as defined in section 714(e) of Public Law 95–87 (30 U.S.C. 1304(e))) for
			 a
			 specific tract has provided to Great Northern Properties written consent
			 to enter the specific tract and commence surface mining; and(ii)except as determined to be acceptable for further consideration for leasing in the document of the
			 Bureau of Land Management entitled Billings Resource Area Final EIS and Resource Management Plan and dated September 1984; and(B)shall not create any property interest in the United States or any surface owner (as defined in
			 section 714(e) of Public Law 95–87 (30 U.S.C. 1304(e))).(b)Treatment of land transferred to Tribe(1)In generalAt the request of the Tribe, the Secretary shall take into trust for the benefit of the Tribe the
			 mineral interests conveyed to the Tribe under subsection (a)(1)(A).(2)No State taxationThe mineral interests conveyed to the Tribe under subsection (a)(1)(A) shall not be subject to
			 taxation by the State (including any political subdivision of the State).(c)Revenue sharing agreementThe Tribe shall notify the Secretary, in writing, that—(1)consistent with a settlement agreement entered into between the Tribe and the State in 2002, the
			 Tribe and Great Northern Properties have agreed on a formula for sharing
			 revenue from development of the mineral interests described in subsection
			 (a)(1)(B) if those mineral interests are developed;(2)the revenue sharing agreement remains in effect as of the date of enactment of this Act; and(3)Great Northern Properties has offered to convey the mineral interests described in subsection
			 (a)(1)(A) to the Tribe.(d)Waiver of legal claimsAs a condition of the conveyances of mineral interests under subsection (a)(1)—(1)the Tribe shall waive any and all claims relating to the failure of the United States to acquire
			 and take into trust on behalf of the Tribe the mineral interests described
			 in subsection (a)(1)(A), as directed by Congress in 1900; and(2)Great Northern Properties shall waive any and all claims against the United States relating to the
			 value of the coal mineral interests described in subsection (a)(1)(B).(e)Rescission of mineral conveyancesIf any portion of the mineral interests conveyed under subsection (a)(1) is invalidated by final
			 judgment of a court of the United States—(1)not later than 1 year after the date on which the  final judgment is rendered, the Secretary or
			 Great Northern Properties may agree to rescind the conveyances under
			 subsection (a)(1); and(2)if the conveyances are rescinded under paragraph (1), the waivers under subsection (d) shall no
			 longer apply.6.Transfer of Northern Cheyenne Trust Fund to Tribe(a)In generalNot later than 30 days after the date of enactment of this Act, all amounts in the Fund shall be
			 deposited in the  Permanent Fund.(b)Use of amountsOf the amounts transferred to the Permanent Fund under subsection (a)—(1)the portion that is attributable to the principal of the Fund shall be maintained in perpetuity; 
			 and(2)any interest earned on the amounts described in paragraph (1) shall be used in the same manner as
			 interest earned on amounts in the Permanent Fund may be used.(c)Waiver of legal claimsAs a condition of the transfer under subsection (a), the Tribe shall waive any and all claims
			 arising from the management of the Fund by the United States.7.Land consolidation and fractionation reporting(a)Inventory(1)In generalThe Secretary, in consultation with the Tribe, shall prepare an inventory of fractionated land
			 interests held  by the United States in trust for the benefit of—(A)the Tribe; or(B)individual Indians on the Reservation.(2)Agricultural purposesThe inventory prepared by the Secretary under this subsection shall include details currently
			 available about fractionated land on the Reservation suitable for
			 agricultural purposes.(3)SubmissionThe Secretary shall submit the inventory prepared under this subsection to the Committee on Indian
			 Affairs of the Senate and the Committee on Natural Resources of the House
			 of Representatives by	not later than 180 days after the date of enactment
			 of this Act.(b)Report(1)In generalThe Secretary, in consultation with the Tribe, shall prepare periodic reports regarding obstacles
			 to consolidating trust land ownership on the Reservation.(2)ContentsThe reports under this subsection shall include—(A)a description of existing obstacles to consolidating trust land ownership, including the extent of
			 fractionation;(B)a description of progress achieved by the Tribe toward reducing fractionation and increasing trust
			 land ownership;(C)an analysis of progress achieved by the Tribe toward making agricultural use economical on trust
			 land; and(D)any applicable outcomes and lessons learned from land consolidation activities undertaken pursuant
			 to the Indian Land Consolidation Act (25 U.S.C.
		2201 et seq.).(3)SubmissionThe Secretary shall submit the reports under this subsection to the Committee on Indian Affairs of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives not less frequently than once each calendar year for the
			 5-year period beginning on the date of enactment of this Act.8.Eligibility for other Federal benefitsThe transfer  under section 6 shall not result in the reduction or denial of any Federal
			 service, benefit, or program to the Tribe or to any member of the Tribe to
			 which the Tribe or member is entitled or eligible because of—(1)the status of the Tribe as a federally recognized Indian tribe; or(2)the status of the member as a member of the Tribe.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary.1.Short titleThis Act may be cited as the Northern Cheyenne Lands Act.2.FindingsCongress finds that—(1)the Northern Cheyenne Tribe has depended on the land of the Tribe  and the land-based resources of
			 the Tribe to support its way of life since time immemorial;(2)the Tribe has made supreme and historic sacrifices to repossess and maintain the homeland of the
			 Tribe, including the Reservation of the Tribe in the State of Montana;(3)the Tribe suffers from tremendous social and economic challenges, including a lack of employment
			 opportunities on the Reservation, which can be improved by strengthening
			 the control of the Tribe over the land base, natural resources, and trust
			 funds of the Tribe;(4)the Tribe seeks a variety of resolutions to outstanding legal obstacles that have prevented the
			 Tribe from consolidating subsurface and surface trust ownership on the
			 Reservation;(5)the Tribe and the members of the Tribe are the beneficial owners of more than 95 percent of the
			 surface land of the Reservation and all but approximately 5,000 subsurface
			 acres of the Reservation;(6)the Tribe seeks to obtain ownership of approximately 5,000 subsurface acres on the Reservation that
			 the Tribe does not own as a result of an error made by the United States
			 when the Reservation was expanded in 1900;(7)in 2002, the Tribe agreed by settlement to dismiss a lawsuit against the United States	which
			 alleged that the United States failed to protect the Reservation from the
			 impacts of coal development  in return for assistance in securing tribal
			 ownership of the subsurface rights described in paragraph (6)
			 substantially in the form of this Act, and to secure mitigation funding to
			 address the impacts of coal development in areas adjacent to the
			 Reservation, among other conditions;(8)to increase tribal ownership of the surface land, the Tribe has purchased approximately 932 acres
			 of land within the Reservation that were, for various reasons, taken out
			 of trust ownership status;(9)the Tribe has purchased approximately 635 acres of land near Bear Butte, South Dakota, which the
			 Tribe considers sacred ground for the members of the Tribe, as well as for
			 members of other Indian tribes;(10)the Tribe seeks to have the land and subsurface within the Reservation and the Bear Butte land
			 described in this section taken into trust by the United States for the
			 benefit of the Tribe;(11)the Tribe seeks clarification, consistent with the 1999 settlement with the United States, that the
			 principal of the funds arising from the Northern Cheyenne Indian Reserved
			 Water Rights Settlement Act of 1992 (Public Law 102–374; 106 Stat. 1186;
			 108 Stat. 707), the earnings from which are paid to the Tribe and managed
			 as the Northern Cheyenne Trust Fund by the Office of Special Trustee, may be transferred to the Northern Cheyenne Tribe Permanent
			 Fund, which has historically provided strong returns to the Tribe in
			 direct support of tribal self-determination and to offset limited Federal
			 funding of important tribal governmental services; and(12)if the conveyances of land and funds authorized under this Act are carried out, the Tribe has
			 agreed to waive all legal claims against the United States arising out of
			 the longstanding loss of the subsurface rights and the management of the
			 Northern Cheyenne Trust Fund by the United States.3.DefinitionsIn this Act:(1)FundThe term Fund means the Northern Cheyenne Trust Fund identified in the June 7, 1999 Agreement Settling Certain
			 Issues Relating to the Tongue River Dam Project, which was entered into by
			 the Tribe, the State, and delegates of the Secretary, and managed by the
			 Office of Special Trustee in the Department of the Interior.(2)Great Northern PropertiesThe term Great Northern Properties means the Great Northern Properties Limited Partnership, which is a Delaware limited partnership.(3)Permanent FundThe term Permanent Fund means the Northern Cheyenne Tribe Permanent Fund managed by the Tribe pursuant to the Plan for
			 Investment, Management and Use of the Fund, as amended by vote of the
			 tribal membership on November 2, 2010.(4)ReservationThe term Reservation means the Northern Cheyenne Reservation.(5)SecretaryThe term Secretary means the Secretary of the Interior.(6)StateThe term State means the State of Montana.(7)TribeThe term Tribe means the Northern Cheyenne Tribe.4.Tribal fee land to be taken into trust(a)In generalSubject to subsection (b), not later than	60 days after the date of enactment of this Act,
			 the Secretary shall take into
			 trust for the benefit of the Tribe the
			 approximately 932 acres of land depicted on—(1)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands and dated April 22, 2014; and(2)the map entitled Northern Cheyenne Lands Act – Fee-to-Trust Lands – Lame Deer Townsite and dated April 22, 2014.(b)LimitationAny land located in the State of South Dakota that is included on the maps referred to in
			 paragraphs (1) and (2) of subsection (a) shall not be taken into trust
			 pursuant to that subsection.5.Mineral rights to be taken into trust(a)Completion of mineral conveyances(1)In generalNot later than	60 days after the date on which the Secretary
			 receives the notification described
			 in subsection (c), in a single transaction—(A)Great Northern Properties shall convey to the Tribe all right, title, and interest  of Great
			 Northern Properties, consisting of coal and iron ore mineral interests,
			 underlying the land on the Reservation generally depicted as Great Northern Properties on the map entitled Northern Cheyenne Land Act – Coal Tracts and dated April 22, 2014; and(B)subject to paragraph (2), the Secretary shall convey to Great Northern Properties all right, title,
			 and interest of the
			 United States in and to the coal mineral interests underlying the land
			 generally depicted as Bull Mountains and East Fork on the map entitled Northern Cheyenne Federal Tracts and dated April 22, 2014.(2)RequirementThe Secretary shall ensure that the deed for the conveyance authorized by paragraph (1)(B) shall
			 include a covenant running with the land that—(A)precludes the coal conveyed from being mined by any method other than underground mining
			 techniques until any surface owner (as defined in section 714(e) of Public
			 Law 95–87 (30 U.S.C. 1304(e))) for
			 a
			 specific tract has provided to Great Northern Properties written consent
			 to enter the specific tract and commence surface mining;(B)shall not create any property interest in the United States or any surface owner (as defined in
			 section 714(e) of Public Law 95–87 (30 U.S.C. 1304(e))); and(C)shall not affect, abridge, or amend any valid existing rights of any surface owner of a specific
			 tract or any adjacent tracts.(b)Treatment of land transferred to Tribe(1)In generalAt the request of the Tribe, the Secretary shall take into trust for the benefit of the Tribe the
			 mineral interests conveyed to the Tribe under subsection (a)(1)(A).(2)No State taxationThe mineral interests conveyed to the Tribe under subsection (a)(1)(A) shall not be subject to
			 taxation by the State (including any political subdivision of the State).(c)Revenue sharing agreementThe Tribe shall notify the Secretary, in writing, that—(1)consistent with a settlement agreement entered into between the Tribe and the State in 2002, the
			 Tribe and Great Northern Properties have agreed on a formula for sharing
			 revenue from development of the mineral interests described in subsection
			 (a)(1)(B) if those mineral interests are developed;(2)the revenue sharing agreement remains in effect as of the date of enactment of this Act; and(3)Great Northern Properties has offered to convey the mineral interests described in subsection
			 (a)(1)(A) to the Tribe.(d)Waiver of legal claimsAs a condition of the conveyances of mineral interests under subsection (a)(1)—(1)the Tribe shall waive any and all claims relating to the failure of the United States to acquire
			 and take into trust on behalf of the Tribe the mineral interests described
			 in subsection (a)(1)(A), as directed by Congress in 1900; and(2)Great Northern Properties shall waive any and all claims against the United States relating to the
			 value of the coal mineral interests described in subsection (a)(1)(B).(e)Rescission of mineral conveyancesIf any portion of the mineral interests conveyed under subsection (a)(1) is invalidated by final
			 judgment of a court of the United States—(1)not later than 1 year after the date on which the  final judgment is rendered, the Secretary or
			 Great Northern Properties may agree to rescind the conveyances under
			 subsection (a)(1); and(2)if the conveyances are rescinded under paragraph (1), the waivers under subsection (d) shall no
			 longer apply.6.Transfer of Northern Cheyenne Trust Fund to Tribe(a)In generalNot later than 30 days after the date of enactment of this Act, all amounts in the Fund shall be
			 deposited in the  Permanent Fund.(b)Use of amountsOf the amounts transferred to the Permanent Fund under subsection (a)—(1)the portion that is attributable to the principal of the Fund shall be maintained in perpetuity; 
			 and(2)any interest earned on the amounts described in paragraph (1) shall be used in the same manner as
			 interest earned on amounts in the Permanent Fund may be used.(c)Waiver of legal claimsAs a condition of the transfer under subsection (a), the Tribe shall waive any and all claims
			 arising from the management of the Fund by the United States.7.Land consolidation and fractionation reporting(a)Inventory(1)In generalThe Secretary, in consultation with the Tribe, shall prepare an inventory of fractionated land
			 interests held  by the United States in trust for the benefit of—(A)the Tribe; or(B)individual Indians on the Reservation.(2)Agricultural purposesThe inventory prepared by the Secretary under this subsection shall include details currently
			 available about fractionated land on the Reservation suitable for
			 agricultural purposes.(3)SubmissionThe Secretary shall submit the inventory prepared under this subsection to the Committee on Indian
			 Affairs of the Senate and the Committee on Natural Resources of the House
			 of Representatives by	not later than 180 days after the date of enactment
			 of this Act.(b)Report(1)In generalThe Secretary, in consultation with the Tribe, shall prepare periodic reports regarding obstacles
			 to consolidating trust land ownership on the Reservation.(2)ContentsThe reports under this subsection shall include—(A)a description of existing obstacles to consolidating trust land ownership, including the extent of
			 fractionation;(B)a description of progress achieved by the Tribe toward reducing fractionation and increasing trust
			 land ownership;(C)an analysis of progress achieved by the Tribe toward making agricultural use economical on trust
			 land; and(D)any applicable outcomes and lessons learned from land consolidation activities undertaken pursuant
			 to the Indian Land Consolidation Act (25 U.S.C.
		2201 et seq.).(3)SubmissionThe Secretary shall submit the reports under this subsection to the Committee on Indian Affairs of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives not less frequently than once each calendar year for the
			 5-year period beginning on the date of enactment of this Act.8.Eligibility for other Federal benefitsThe transfer  under section 6 shall not result in the reduction or denial of any Federal
			 service, benefit, or program to the Tribe or to any member of the Tribe to
			 which the Tribe or member is entitled or eligible because of—(1)the status of the Tribe as a federally recognized Indian tribe; or(2)the status of the member as a member of the Tribe.9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary.August 26, 2014Reported with an amendment